DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.

Status of the Claims
By amendment filed September 21, 2022 claims 1, 27, 30, 41 and 42 have been amended. Claims 1 through 6, 10, 27, 29 through 35 and 41 through 44 are currently pending.

Response to Amendment



The declaration under 37 CFR 1.132 filed September 21, 2022 is insufficient to overcome the rejection of the claims based upon 103 rejection as set forth in the last Office action.
The declaration is not persuasive because the declaration fails to show that the combination of an acrylic polymer with a styrene/acrylic polymer having the properties required by the claims produced superior and unexpected results over the prior art. The declaration only shows that combining Joncryl ECO 75 and Rhoplex E-1531C produced superior results over a composition comprising a combination of Rhoplex E-1531C and Acusol 842. This is not sufficient evidence to establish that adding a styrene/acrylic polymer was critical and produced unexpected and superior results over the prior art.
The declaration is not persuasive because the information provided in the declaration is not commensurate with the scope of the claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The information provided in the declaration is for only one specific type of styrene/acrylic polymer (Joncryl ECO 75) while the claims cover broader scope of styrene/acrylic polymers. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP section 716.02(d).
Furthermore, it is not clear how composition 2 of the declaration which only uses two specific types of acrylic resins as the alkali soluble resins is the closest prior art. Nagata which is the primary reference of the rejection of record teaches that in addition to using acrylic resins as the alkali soluble resins other resins such as styrene-maleic acid copolymer and rosin-maleic acid copolymer were used (Column 17 Lines 35-47). Applicant has not provided any evidence that the claimed composition would have produced unexpected and superior results over composition comprised of styrene-maleic acid copolymer and rosin-maleic acid copolymer as alkali soluble resins. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Furthermore, showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984). See MPEP section 716.02(e).

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Conner does not specifically discuss the presence of VOCs in alkali soluble resins comprising styrene/acrylic polymer, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Conner establishes that it was known in the desired in the art for floor treatment composition to have low or no VOCs present which would include the absence of VOCs from any of the components of that floor treatment composition.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP section 2144.06. As was discussed in previous Office Action and again within this Office Action alkali soluble acrylic polymers and alkali soluble styrene/acrylic polymer were known resin components in floor treatment composition. As was discussed previously, Applicant has not established that the claimed composition which combined an alkali soluble acrylic polymer with a specific alkali soluble styrene/acrylic polymer provided unexpected and superior results over the prior art. As was discussed previously, the results in the declaration are not commensurate with the scope of the claims and only provides evidence that the combination of Joncryl ECO 75 and Rhoplex E-1531C is superior to the combination of Rhoplex E-1531C and Acusol 842. Applicant has not provided sufficient evidence that combining an alkali soluble styrene/acrylic polymer having the properties required by the claims with any acrylic polymer would produce unexpected and superior results over the prior art.

Claim Rejections - 35 USC § 103











The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 27, 29-35 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al (U.S. Patent # 7,825,178) in view of Boulanger et al (U.S. Patent Publication No. 2015/0190844) and Kim et al (U.S. Patent Publication No. 2019/0352493) and Gregory (U.S. Patent # 4,317,755) and Conner et al (U.S. Patent # 8,461,256).
	In the case of claim 1, Nagata teaches a floor finish/polish composition comprised of at least one polymer emulsion in the form of a water-insoluble/emulsified polymer (Abstract, Column 14 Lines 40-49 and Column 15 Lines 7-13 and 49-59) and two or more kinds of alkali-soluble resins wherein one of the resins was an acrylic polymer (Column 17 Lines 35-47) and therefore at least a first alkali soluble resin and a second alkali soluble resin.
	Furthermore, Nagata teaches that the composition comprised at least one wax (Column 17 Lines 11-25) in the amount of about 0.1 to about 10 wt%, based on a total weight of the composition (Column 17 Lines 26-34), which overlapped with the claimed range of 5 to 10 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Nagata does not specifically teach that the at least one polymer emulsion was present in the amount of (i) 35% to 55% (w/w), based on a total weight of the composition, and (ii) from 55% to 75% based on a total solids content in the composition and that the at least one polymer emulsion and the total amount of alkali soluble resin were present in a ratio of between about 3:1 and about 20:1. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Nagata further teaches that the amount of polymer emulsion affected the gloss and viscosity of the composition (Column 15 Line 60 through Column 16 line 2) and that the amount of alkali-soluble resin affected the viscosity and ease of application of the composition (Column 17 Lines 59-67).
	Furthermore, Boulanger teaches a floor polishing composition comprising a polymer and an alkali soluble resin wherein the ratio of polymer to resin was a known cause effective variable affecting the properties of the composition such as the glossiness (Abstract and Page 7 Paragraphs 0059-0060).
	Based on the teachings of Nagata and Boulanger, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined an optimal ration between the polymer emulsion and total amount of alkali soluble resin through routine experimentation because the concentration of each component ant the ratio between them affected the viscosity of the composition and the glossiness of the formed coating.
	Neither Nagata nor Boulanger teach that the second alkali soluble resins was comprised of a styrene/acrylic polymer and had an average molecular weight in the range of about 3000 to 6000 and an acid number between 210 and 260. Nagata does teach that the composition comprised conventional alkali soluble resins used in floor polishing composition including those made of a styrene-maleic acid copolymer or which where acrylic based (Column 17 Lines 36-45) and teaches an example composition comprising an acrylic alkali soluble resin and an acrylic-styrene polymer (Column 21 Lines 6-30).
	Furthermore, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP section 2144.06.
	Gregory teaches a floor polishing composition (Abstract) comprised of conventional alkali soluble resins including styrene/acrylic acid, styrene-maleic acid copolymer resins and acrylic comprising resins where it was known for conventional alkali soluble resins to have an average molecular weight in the range of 500 to 10,000 and an acid number in the range of 140 to 300 (Column 5 Lines 3-19).
	Based on the teachings of Gregory, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a styrene/acrylic alkali soluble resins in the composition of Nagata in view of Boulanger with an average molecular weight in the range of 500 to 10,000 and an acid number in the range of 140 to 300 because this was a known and conventional alkali soluble resin used in floor polishers and therefore one of ordinary skill would have had a reasonable expectation of success in the combination. Furthermore, the average molecular weight and acid number ranges of Nagata in view of Boulanger and Gregory overlapped with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	None of the references teach that the second alkali soluble resins had a glass transition temperature between 95 and 120 ℃. However, Nagata teaches that suitable alkali soluble resins included those known in the art and were acrylic resins (Column 17 Lines 35-45).
	Kim teaches an emulsion based top coating composition (Abstract and Page 1 Paragraphs 0002-0004) comprising acrylic based alkali soluble resins having a glass transition temperature in the range of 30 to 120 ℃ (Page 1 Paragraph 0019 and Page 2 Paragraph 0037) wherein alkali soluble resins having a glass transition temperature in the taught range provided a coating with improved hardness and or/wettability (Page 2 Paragraph 0038).
	Based on the teachings of Kim, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have had the second alkali soluble resin in the composition of Nagata in view of Boulanger and Gregory have a glass transition temperature of between 30 and 120 ℃ because this was a known glass transition temperature in the art for resins used in top coat/floor finishing composition and provided improved hardness and/or wettability to the formed coating. Furthermore, the glass transition temperature of Kim overlapped with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	None of the references specifically teach that the second alkali soluble resin had a volatile organic compound content of less than 2% (w/w), based on the total weight of the composition.
	Conner teaches a floor treatment composition (Abstract and Column 15 Lines 6-18) wherein it was known and desired in the art for such composition to have low or no VOCs in order to reduce the odor and toxicity of the composition (Column 1 Lines 23 and Column 3 Lines 54-58).
	Based on the teachings of Conner, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have had no VOCs present in the composition of Nagata in order to reduce the odor and toxicity of the composition.
	As for claim 2, Nagata teaches that the composition further comprised at least one plasticizer (Column 16 Lines 59-67).
	As for claim 3, Nagata teaches that the composition comprised a solvent in the form of water (Column 14 Lines 40-49).
	As for claim 4, Nagata further teaches that the composition comprised at least one surfactant (Column 16 Lines 10-27). Nagata does not teach that the composition comprised at least one fragrance.
	Boulanger teaches that it was known for polish compositions to comprise a fragrance (Page 8 Paragraph 0067).
	Based on the teachings of Boulanger, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included a fragrance in the composition of Nagata to provide a desired smell to the composition.
	As for claim 5, Nagata teaches that the total weight percent of the alkali soluble resins was less than 10% (Column 17 Lines 59-67), which overlapped with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP section 2144.05.I.
	As for claim 6, Nagata does not specifically teach that the ratio of the first alkali soluble resin to the second alkali soluble resin was between 5:1 and 1:1. However, as was discussed previously, the concentration of the resin was a cause effective variable and therefore it would have been obvious to have determined optimal concentration for each resin and therefore the ratio between each resin through routine experimentation.
	As for claims 27 and 30, as was discussed previous in the rejection of claim 1, Nagata in view of Boulanger and Kim and Gregory render obvious an average molecular weight range, an acid number range and a glass transition temperature range which overlapped with the claimed ranges and as was discussed previously overlapping ranges are obvious.
	As for claims 29 and 41-42, as was discussed previously, it would have been obvious for the composition of Nagata to have no VOCs.
	As for claims 31 and 32, though Nagata teaches that the composition comprised at least one plasticizer Nagata does not teach that the plasticizer was present in an amount from about 8% to about 18%, based on a total solids content in the composition or in an amount from about 10% to about 30%, based on a total polymer solids content in the composition. However, Nagata teaches that the amount of plasticizer present was a cause effective variable affecting the hardness and flexibility of the film formed by the composition (Column 17 Lines 1-9) and as was discussed previously, cause effective variables are obvious.
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal amounts for the plasticizer in the composition through routine experimentation because the amount of plasticizer affected the hardness and flexibility of the film formed from the taught composition.
	As for claims 33 and 34, Nagata teaches that the composition comprised a solvent/coalescent which included diethylene glycol monoethyl ether (Column 16 Lines 38-44), which Paragraph 0011 of the specification of the present application discloses as being a polar organic solvent. Nagata does not teach that the composition further comprised a nonpolar organic solvent, specifically either ethylene glycol phenyl ether or ethylene glycol hexyl ether. Nagata does teach that the composition comprised a combination of coalescents/solvents (Column 16 Lines 45-46).
	Boulanger teaches that the composition comprised at least one coalescing agent which included diethylene glycol ethyl ether, ethylene glycol hexyl ether and ethylene glycol phenyl ether (Pages 8-9 Paragraphs 0070-0071).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included either ethylene glycol hexyl ether or ethylene glycol phenyl ether to the composition of Nagata because it was known in the art to combine multiple solvents/coalescents.
	Neither Nagata nor Boulanger teach that the polar organic solvent was present in an amount between about 30% to about 45%, based on a total polymer solids content in the composition and that the nonpolar organic solvent was present in an amount between about 5% to about 10%, based on a total polymer solids content in the composition. However, Nagata teaches that the amount of the coalescents was a cause effective variable affecting how continuous the formed film would be (Column 16 Lines 50-58).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal amounts for the polar and nonpolar organic solvents/coalescents of Nagata in view of Boulanger and Kim and Gregory through routine experimentation because the amounts of these solvents affected how continuous the film formed by the taught composition would be.
	As for claim 35, it is rejected for the same reasons discussed in the rejection of claim 1 because the amount of polymer emulsion was a cause effective variable.
	As for claims 43 and 44, Nagata does not teach or suggest that the at least one polymer emulsion had an alkyl phenol ethoxylate (APE) content of more than 1% (w/w), based on the total content of the composition.
















Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al in view of Boulanger et al and Kim et al and Gregory and Conner et al as applied to claim 1 above, and further in view of Li et al (U.S. Patent # 8,585,829).
	The teachings of Nagata in view of Boulanger and Kim and Gregory and Conner as they apply to claim 1 have been discussed previously and are incorporated herein.
	Boulanger teaches that it was known in the art to provide an abrasive pad in the form of a burnishing pad to prepare the floor for a surface finish composition when servicing and maintaining floor surfaces (Page 1 Paragraph 0001 and 0003).
	However, none of the references teach having provided the floor finish of claim 1 in a container and having provided a container configured to contain a remover solution.
	Li teaches a floor cleaning and servicing composition (Abstract and Column 2 Lines 18-23) wherein the composition such as a remover solution/detergent composition and a finish/soil resistant agent were provided in separate container within a kit (Column 2 Lines 49-55).
	Based on the teachings of Boulanger and Li, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art it would have been obvious to have provided a kit containing an abrasive pad and separate container for the floor finish composition and a remover solution because this was a known kit in the art for floor service and maintenance.

Conclusion
	Claims 1 through 6, 10, 27, 29 through 35 and 41 through 44 have been rejected. No claims have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712